

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 29th day of May, 2019, by and between WYNN RESORTS, LIMITED
(“Employer”) and MATT MADDOX (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Amended and
Restated Employment Agreement, effective as of February 27, 2018 (the
“Agreement”); and


WHEREAS, Employee is willing and Employer desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the
Agreement, the parties hereto agree as follows:


1.Amendment. Employer and Employee hereby agree to amend Section 3 of the
Agreement in its entirety to read as follows:
 
3.    DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to
Employee by Employer as are generally associated with the duties of Chief
Executive Officer for Employer or such similar duties as may be assigned to
Employee by Employer as Employer may determine. Employee’s duties shall include:
(i) the efficient and continuous operation of Employer and its Affiliates; (ii)
the preparation of relevant budgets and allocation of relevant funds; (iii) the
selection and delegation of duties and responsibilities of subordinates; (iv)
the direction, review and oversight of all programs under Employee’s
supervision; (v) adherence to the policies and procedures of Employer and its
Affiliates as they may be amended from time to time without prior notice to
Employee (unless such policies and procedures conflict with this Agreement, in
which case this Agreement takes precedence) and for which Employee assumes
responsibility for review and understanding; and (vi) such other and related
duties as may be assigned by Employer to Employee from time to time. The
foregoing notwithstanding, Employee shall devote such time to Employer or its
Affiliates as may be required by Employer, provided such duties are not
inconsistent with Employee’s primary duties to Employer hereunder.
2.    Effectiveness. The amendment set forth in Section 1 shall be effective as
of May 29, 2019.


3.    Other Provisions of Agreement. The parties acknowledge that the Agreement
is being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.











--------------------------------------------------------------------------------






    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


WYNN RESORTS, LIMITED                
/s/ Craig Billings
Craig Billings, President

            


EMPLOYEE
/s/ Matt Maddox
Matt Maddox





- 2 -

